Citation Nr: 0803797	
Decision Date: 02/01/08    Archive Date: 02/12/08

DOCKET NO.  97-12 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for prostate cancer, to 
include as due to ionizing radiation exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to November 
1945 and from March 1946 to March 1964.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in New 
Orleans, Louisiana (RO).  This case was remanded by the Board 
in January 2000 and January 2002 for additional development.


FINDING OF FACT

The medical evidence of record does not show that the 
veteran's currently diagnosed prostate cancer is related to 
military service, to include as due to exposure to ionizing 
radiation.


CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by military 
service, and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 1112, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.311 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Letters dated in August 2002 and October 2004 
satisfied the duty to notify provisions, and the claim was 
subsequently readjudicated.  See 38 C.F.R. § 3.159(b)(1); 
Overton v. Nicholson, 20 Vet. App. 427 (2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
veteran's service medical records, VA medical treatment 
records, and indicated private medical records have been 
obtained.

The veteran received medical treatment from England Air Force 
Base hospital from 1970 to 1992, but the corresponding 
medical evidence has not been associated with the claims 
file.  The record shows that extensive efforts have been made 
by VA to obtain these records from the National Personnel 
Records Center, the Civilian Personnel Records Center, and 
the VA Records Management Center.  It is apparent from the 
record that the veteran's England Air Force Base hospital 
medical records are not obtainable and any further efforts to 
locate them would be futile.  In cases where relevant medical 
records are not obtainable, there is a heightened obligation 
to explain findings and to carefully consider the benefit of 
the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).

VA examinations were provided to the veteran in connection 
with his claim.  There is no indication in the record that 
additional evidence relevant to the issue decided herein is 
available and not part of the claims file.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 
(2006); see also Dingess/Hartman, 19 Vet. App. 473.  Further, 
the purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.

The veteran contends that his currently diagnosed prostate 
cancer was caused by exposure to ionizing radiation during 
military service.  He claims that he was exposed to ionizing 
radiation during service when he participated in multiple 
nuclear test explosions as part of Operation UPSHOT-KNOTHOLE 
in 1953.  The evidence of record substantiates his claim and 
for the purposes of this appeal it has been presumed that the 
veteran was present for 8 separate nuclear tests and was also 
exposed to further radiation during other activities in the 
test area.

Service connection for a disorder which is claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways.  See Ramey v. Brown, 9 
Vet. App. 40 (1996).

First, there are specific diseases which may be presumptively 
service-connected if manifest in a radiation-exposed veteran.  
A "radiation-exposed" veteran is one who participated in a 
radiation-risk activity.  A "radiation-risk activity" 
includes onsite participation in a test involving the 
atmospheric detonation of a nuclear device or participation 
in the occupation of Hiroshima or Nagasaki between August 6, 
1945 and July 1, 1946.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 
3.309(d).

In applying this statutory presumption, there is no 
requirement for documenting the level of radiation exposure.  
However, the veteran cannot avail himself of this avenue of 
recovery as prostate cancer is not among the specific listed 
diseases eligible for the service connection presumption 
under 38 U.S.C.A. § 1112(c) or 38 C.F.R. § 3.309(d).

The second avenue of recovery is found under 38 C.F.R. § 
3.311(b)(2).  This provision provides that certain listed 
"radiogenic" diseases found 5 years or more after service in 
an ionizing-radiation-exposed veteran may be service 
connected if the VA Undersecretary for Benefits determines 
that they are related to ionizing radiation exposure while in 
service or if they are otherwise linked medically to ionizing 
radiation exposure while in service.  When it has been 
determined that: (1) a veteran has been exposed to ionizing 
radiation as a result of participation in the atmospheric 
testing of nuclear weapons, the occupation of Hiroshima or 
Nagasaki, Japan, from September 1945 until July 1946, or 
other activities as claimed; (2) the veteran subsequently 
develops a specified radiogenic disease; and (3) the disease 
first becomes manifest in the period specified, the claim 
will be referred to the VA Under Secretary for Benefits for 
further consideration in accordance with 38 C.F.R. § 
3.311(c).  When such a claim is forwarded for review, the VA 
Undersecretary for Benefits shall consider the claim with 
reference to 38 C.F.R. § 3.311(e) and may request an advisory 
medical opinion from the VA Undersecretary of Health.  38 
C.F.R. § 3.311(b), (c)(1).  The medical adviser must 
determine whether sound scientific and medical evidence 
supports a conclusion that it is at least as likely as not 
that the disease resulted from in-service radiation exposure 
or whether there is no reasonable possibility that the 
disease resulted from in-service radiation exposure.  38 
C.F.R. § 3.311(c)(1).

A "radiation-exposed veteran" is one who participated in a 
"radiation-risk activity" which includes participation in the 
atmospheric testing of nuclear weapons.  38 C.F.R. §§ 
3.309(d) (3).  In this case, the evidence shows that the 
veteran is a "radiation-exposed veteran" and prostate cancer 
is a specified radiogenic disease under 38 C.F.R. § 
3.311(b)(2).  Accordingly, a dose assessment of the veteran 
is required.  The evidence of record includes 3 separate dose 
assessments.  The first dose assessment was a Reconstructed 
External Dose estimate from a document submitted by the 
veteran.  This document stated that the total operation dose 
was 1.222 roentgen equivalent units (rem).  The second dose 
assessment was provided by an October 2001 Defense Threat 
Reduction Agency (DTRA) report that reconstructed a detailed 
account of the veteran's movements and activities during 
Operation UPSHOT-KNOTHOLE.  Using the worst case scenario 
assumptions, DTRA found that the veteran's total combined 
ionizing radiation exposure level had an upper dose limit of 
2.7 rem.  Subsequently, a January 2002 Board remand concluded 
that the October 2001 DTRA report had failed to take into 
account many activities that the veteran had engaged in that 
had the potential to expose him to a much higher level of 
ionizing radiation.  As a result, DTRA produced a second dose 
estimate in March 2006.  Using the worst case scenario 
assumptions as required by the January 2002 Board remand, 
DTRA found that the veteran's total combined ionizing 
radiation exposure level had an upper dose limit of 15.7 rem 
of external gamma radiation, 0.008 rem of external neutron 
radiation, and 0.02 rem of internal radiation committed to 
the prostate.  In accordance with the provisions of 38 C.F.R. 
§ 3.311(a)(1), VA must presume that the veteran was exposed 
to the highest possible level of radiation in a given dose 
range.  Accordingly, the upper dose limit provided in the 
March 2006 DTRA report is the proper dose estimate for VA 
purposes.

As the medical evidence of record demonstrates that prostate 
cancer was first diagnosed in October 1994, more than 5 years 
after the veteran's exposure to ionizing radiation in 1953, 
the veteran's claim therefore meets the basic requirements of 
38 C.F.R. § 3.311(b)(2).  It was therefore properly forwarded 
to the VA Undersecretary for Benefits for consideration.  
Prior to rendering an opinion on the veteran's claim, the 
Director of the Compensation and Pension Service requested 
that the VA Chief Public Health and Environmental Hazards 
Officer review the claim and render an opinion.  In a 
September 2006 letter, the VA Chief Public Health and 
Environmental Hazards Officer stated that the "sensitivity 
of the prostate to radiation carcinogenesis appears to be 
relatively low and not clearly established."  The letter 
then stated that the veteran's estimated upper dose limit, as 
provided by the March 2006 DTRA report, was entered into the 
Interactive Radioepidemiological Program of the National 
Institute for Occupational Safety and Health.  This program 
was used to estimate the likelihood that exposure to ionizing 
radiation was responsible for the veteran's currently 
diagnosed prostate cancer.  It was determined that the 
veteran's theoretical maximum exposure to ionizing radiation 
had an 11.09 percent probability of causing his prostate 
cancer.  Based on this finding, the VA Chief Public Health 
and Environmental Hazards Officer stated that "in our 
opinion it is unlikely that the veteran's moderately 
differentiated adenocarcinoma of the prostate can be 
attributed to exposure to ionizing radiation in service."  
These results were in turn sent to the VA Director of the 
Compensation and Pension Service.  In a November 2006 letter, 
the Acting Director wrote that "[a]s a result of the medical 
opinion, and following review of the evidence in its 
entirety, it is our opinion that there is no reasonable 
possibility that the veteran's moderately differentiated 
adenocarcinoma of the prostate resulted from radiation 
exposure in service."

The only other medical evidence of record which addresses a 
link between ionizing radiation exposure and prostate cancer 
are August 1995 letters from 2 private physicians.  The first 
letter stated that the veteran had a

history of exposure to Atomic radiation 
at the site of nuclear testing several 
years ago and there is a statistical 
significant increase in all types of 
cancer including prostatic cancer with 
exposure to radiation.  [The veteran] was 
only 70 when prostatic cancer was 
diagnosed and although numerous other 
factors are known [to be] pathogenic of 
prostate cancer[,] exposure to radiation 
and nuclear testing is one of them.

The second letter stated that a different private physician 
was "not aware of any relation between prostate cancer and 
previous exposure to ionizing radiation, however this does 
not mean that it does not exist."

The first letter merely states that there was an increased 
chance of the veteran developing prostate cancer as a result 
of his exposure to radiation.  This fact is not in dispute 
and the 11.09 percent probability that was calculated above 
is consistent with this statement.  In addition, the opinion 
provided in the letter was made without knowledge of the 
upper dose limit estimate provided by the March 2006 DTRA 
report.  Accordingly, the first August 1995 letter is not 
sufficient to show that the veteran's currently diagnosed 
prostate cancer is related to his in-service exposure to 
ionizing radiation.  See Stegman v. Derwinski, 3 Vet. App. 
228, 230 (1992) (evidence favorable to the veteran's claim 
that does little more than suggest a possibility that his 
illnesses might have been caused by service radiation 
exposure is insufficient to establish service connection).  
As for the second letter, the private physician specifically 
denied any knowledge of an etiological relationship between 
radiation and prostate cancer.  As such, the medical evidence 
of record is not sufficient to cast doubt on the medical 
opinion of the VA Chief Public Health and Environmental 
Hazards Officer.

The veteran's statements alone are not sufficient to prove 
that his currently diagnosed prostate cancer is related to 
in-service exposure to ionizing radiation.  Medical diagnosis 
and causation involve questions that are beyond the range of 
common experience and common knowledge and require the 
special knowledge and experience of a trained physician.  As 
he is not certified by an appropriate professional body in 
the field of health physics, nuclear medicine, or radiology, 
the veteran is not competent to make a determination that his 
currently diagnosed prostate cancer is related to in-service 
exposure to ionizing radiation.  See 38 C.F.R. § 
3.311(a)(3)(ii); Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As 
such, his statements are not competent to show that his 
in-service exposure to ionizing radiation caused his 
currently diagnosed prostate cancer.

Regarding the third avenue of recovery, the United States 
Court of Appeals for the Federal Circuit has determined that 
the Veterans' Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 
29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The veteran's service medical records are negative for any 
complaints, symptoms, or diagnoses of cancer.

After separation from military service, an October 1994 
private medical report gave a diagnosis of moderately 
differentiated adenocarcinoma of the prostate.  The medical 
evidence of record shows that prostate cancer has been 
consistently diagnosed since October 1994.

The medical evidence of record does not show that the 
veteran's currently diagnosed prostate cancer is directly 
related to military service.  The veteran's service medical 
records do not show any complaints, symptoms, or diagnoses of 
cancer.  While the veteran has a current diagnosis of 
prostate cancer, there is no medical evidence of record that 
this disorder was diagnosed prior to 1994, over 30 years 
after separation from military service.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did 
not err in denying service connection when the veteran failed 
to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of his 
low back condition).  In addition, there is no medical 
evidence of record that directly relates the veteran's 
currently diagnosed prostate cancer to military service.  The 
only medical evidence of record that address the etiology of 
the veteran's prostate cancer discuss its relation to 
exposure to radiation and have been reviewed above.  The 
veteran's statements alone are not sufficient to prove that 
his currently diagnosed prostate cancer is directly related 
to military service.  Espiritu, 2 Vet. App. at 495; 
Grottveit, 5 Vet. App. at 93.  

Accordingly, the preponderance of the medical evidence of 
record does not show that the veteran's currently diagnosed 
prostate cancer is related to military service, to include as 
due to exposure to ionizing radiation, nor may it be so 
presumed.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  As such, service connection for prostate cancer 
is not warranted.  


ORDER

Service connection for prostate cancer, to include as due to 
ionizing radiation exposure, is denied.


____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


